310 F.2d 303
Arthur J. HANES, as Mayor Commissioner, Eugene Connor and J. T. Waggoner, as Commissioners of the City of Birmingham, et al., Appellants,v.F. L. SHUTTLESWORTH et al., Appellees.
No. 19497.
United States Court of Appeals Fifth Circuit.
November 16, 1962.

J. M. Breckenridge, Birmingham, Ala., for appellants.
W. L. Williams, Jr., Birmingham, Ala., Ernest D. Jackson, Sr., Jacksonville, Fla., for appellees.
Before RIVES, JONES and BELL, Circuit Judges.
PER CURIAM.


1
The findings of fact by the district court are certainly not clearly erroneous. Rule 52(a), Federal Rules of Civil Procedure. We agree with its conclusions of law. In City of Montgomery v. Gilmore, 5 Cir., 1960, 277 F.2d 364, 368, footnote 2, we have collected many of the cases which now settle the law beyond legitimate debate that enforced racial segregation in the public parks and public recreational facilities of a city is unconstitutional. The district court retained jurisdiction for such modification, amendment or alteration of its judgment as the Court might in the future find just and equitable, necessary or advisable, as was suggested in City of Montgomery v. Gilmore, supra.

The judgment of the district court is

2
Affirmed.